DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, 13, and 16-19, in the response dated 8/18/2022, is acknowledged.
Claims 12, 14-15, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Status
Claims 1-20 are pending.
Claims 12, 14-15,and 20 are withdrawn.
Claims 1-11, 13, and 16-19 are examined on the merits in this prosecution.
Claim Objection / Minor Informality
In claim 4, second line, “precursors” is misspelled.

CLAIM REJECTIONS

Anticipation Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claims 1-5, 7-11, 13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rheinberger (US 5,426,134). 
Rheinberger teaches a dental material that is curable in a first stage to an elastic phase, and in a second stage, to its final form. The dental material comprises:
(a) at least one polyfunctional epimine (aziridine);
(b) at least one ethylenically unsaturated monomer;
(c) at least one catalyst for the light polymerization of the ethylenically unsaturated monomer; and 
(d) at least one catalyst to accelerate the polymerization of epimine (a).
See col 3: 61 to col 4: 6. 
Rheinberger teaches the ethylenically unsaturated monomer is a methacrylate (col 2: 42-54).
Rheinberger teaches the material is preferably present in two separate components: a first component or base component and a second component or base activator component, which are mixed together during use, preferably in a ratio of 1:1 (col 4: 7-11).
Rheinberger teaches the following composition (Example 1, cols 5-6).:
Base activator paste:

    PNG
    media_image1.png
    169
    505
    media_image1.png
    Greyscale
,
Base paste: 

    PNG
    media_image2.png
    178
    459
    media_image2.png
    Greyscale


For claim 2, Rheinberger teaches epimines have a molecular weight of 500 or 6000 (col 3: 10-18).
For claim 3, Rheinberger teaches triethylene glycol dimethacrylate, mw 286.2 (Example 1, cols 5-6).
For claim 4, Rheinberger teaches an aryl sulfonic acid ester (col 7, claim 9).
For claim 5, Rheinberger teaches benzophenone and derivatives and alpha-diketones (col 4: 67 to col 5: 4).
For claims 6 and 18, Rheinberger teaches the presence of an amine, N-2-cyanoethyl-N-aniline in 0.08% of the total composition, within the claimed range (Example 1). 
For claims 7 and 11, Rheinberger teaches a filler (col 7, claim 4).
For claim 8, Rheinberger teaches a ratio of cationically curable components (A) to radiation curable components (B) of 1:1 (col 4: 7-11).
For claim 9, Rheinberger teaches a temporary crown and bridge material comprising a base activator paste comprising the ingredients of Example 1, meeting the elements of the claim (Example 1, cols 5-6).
For claims 10 and 13, Rheinberger teaches a Shore A hardness of 51, 57, and 62 (col 6, Example 1).
For claim 16, Rheinberger teaches UDMA in the composition of Example 1.
For claim 17, Rheinberger teaches benzoin and its derivatives, acetyl phosphinic oxides,  and especially alpha-diketones as photoinitiators (col 5: 1-3).
	
Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rheinberger (cited above). 
The teachings of Rheinberger with regard to anticipation are discussed above.
For claim 19, Rheinberger teaches the filler is present in 20-80% (col 5: 46-47), overlapping the claimed range. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.

2) Claims 1-7, 10-11, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Weinmann (US 8,921,440). 
Claim 1 is drawn to a curable composition comprising a Base Part comprising a resin matrix, the resin matrix comprising: 
a) cationically curable components (A) comprising an aziridine moiety, and 
b) radiation curable components (B) comprising a (meth)acrylate moiety; 
and a Catalyst Part comprising a curing system, the curing system comprising: a starter (A-S), and a photo-initiator (B-I), wherein the Base Part and the Catalyst Part are separate.
Weinmann teaches a radiation curable composition for taking a dental impression comprising:
(A) a cationically hardenable compound comprising at least one aziridine moiety, and 
(B) a radiation sensitive starter.
Weinmann teaches the presence of a photopolymerizable element such as a methacrylate (col 11: 23-39):
Such free-radically polymerizable materials include mono-, di- or poly-acrylates and methacrylates such as methyl acrylate, methyl methacrylate, ethyl acrylate, isopropyl methacrylate, n-hexyl acrylate, stearyl acrylate,
allyl acrylate, glycerol diacrylate, glycerol triacrylate, ethyleneglycol diacrylate, diethyleneglycol diacrylate, triethyleneglycol dimethacrylate, 1,3-propanediol diacrylate, 1,3-propanediol dimethacrylate, trimethylolpropane triacrylate, 1,2,4-butanetriol trimethacrylate, 1,4-cyclohexanediol diacrylate, pentaerythritol triacrylate, pentaerythritol tetraacrylate, pentaerythritol tetramethacrylate, sorbitol hexacrylate,
bis 1-(2-acryloxy)-p-ethoxyphenyldimethylmethane, bis[1-
(3-acryloxy-2-hydroxy)p-propoxyphenyldimethylmethane, and trishydroxyethylisocyanurate trimethacrylate; the bis acrylates and bis-methacrylates of polyethylene glycols of molecular weight 200-500
Weinmann teaches the composition comprises a ternary photoinitiator system that can accelerate the rate of polymerization (col 27: 25-30). Weinmann also teaches the presence of a Lewis acid (col 36, Example 19).
Weinmann also teaches the claim 1 limitation that the base part and the catalyst part are separated to enhance storage stability (col 27: 31-36).
For claim 2, Weinmann teaches the aziridine groups containing polymers typically have a dynamic viscosity of from about 15 to about 300 Pa*s (col 9: 43-45), the claimed range. 
 For claim 3, Weinmann teaches methacrylates with a molecular weight between 200 and 500 (col 11: 38-39), within the claimed range.
For claim 4, Weinmann teaches the presence of a Lewis acid (col 36, Example 19).
For claim 5, Weinmann teaches the photoinitiator may have a molecular weight: being in a range from about 50 to about 1000, the claimed range and, preferably, a light absorption of 400 and about 1000 nanometers (nm), also overlapping the claimed range (col 15: 16-25).
For claim 6, Weinmann teaches the composition may contain an accelerator (col 21: 63-64).
For claim 7, Weinmann teaches the composition may contain a filler, and where the filler is present, it is in the base paste only. Weinmann teaches this arrangement is desirable from a chemical stability point of view (col 27: 51-54).
For claims 10 and 13, Weinmann teaches a Shore A hardness (according to DIN 53505; 24 h) of from about 40 to about 70 is preferred (col 7: 54-57), overlapping the claimed range.
For claim 11, Weinmann, as describes above, teaches a filler and a Lewis acid starter, and further teaches a photoinitiator that is an alpha-diketone (col 16: 7-17). This teaching also reads on claim 17
For claim 16, Weinmann teaches the filler can comprise a urethane group (col 20: 11-14).
For claim 18, Weinmann teaches accelerator can be present in from 0.25% to 50% (col 26: 47-49), overlapping the claimed range.
For claim 19, Weinmann teaches the filler may be present in from about 0 to about 80% or and the additive(s) may be present in 0 to about 50% (col 26: 56-60), in each instance overlapping or within the claimed range.
As set forth in MPEP 2143 part (I)(A), it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. As discussed above, the claimed combination of components is taught as known and used for a method of preparing a curable composition, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single embodiment or example. However, one of ordinary skill in the art could have combined the elements as claimed by methods taught by Weinmann, and that in combination, each element merely performs the same function as it does separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007).

3) Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Weinmann (cited above), in view of Rheinberger (cited above). 
The teachings of Weinmann are discussed above.
Weinmann does not teach the ratio of (A) to (B) or amount of the radiation curable (methacrylate) components (B).
Rheinberger teaches the missing element of Weinmann, as discussed above, as shown in Example 1 of Rheinberger.
The person of ordinary skill would have had a reasonable expectation of success in selecting Example 1 of Rheinberger as the curable composition in Weinmann’s dental composition because Weinmann teaches the combination of a cationically curable components (A) comprising an aziridine moiety, a radiation curable components (B) comprising a (meth)acrylate moiety; and a catalyst Part comprising a curing system comprising a starter and a photo-initiator, wherein the Base Part and the Catalyst Part are separate, produces a product with the hardness required, and Rheinberger teaches the specific amounts of each element required to produce the claimed composition with the required functional properties.




CONCLUSION
Any inquiry concerning this communication  earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612